                                          Case 4:20-cv-01539-YGR Document 60 Filed 01/06/21 Page 1 of 3




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     I.C., A MINOR, BY AND THROUGH HIS                  CASE NOS. 20-cv-01539-YGR
                                         NATURAL PARENT, NASIM CHAUDHRI, AND                          20-cv-02024-YGR
                                   7     AMY GITRE,                                                   20-cv-02612-YGR
                                   8                     Plaintiffs,

                                   9               vs.                                      ORDER DENYING MOTION TO COMPEL
                                                                                            ARBITRATION AND GRANTING MOTION TO
                                  10     ZYNGA INC.,                                        COMPEL DISCOVERY
                                  11                     Defendant,

                                  12     CARLA JOHNSON AND LISA THOMAS,
Northern District of California
 United States District Court




                                  13                     Plaintiffs,
                                  14     vs.
                                  15     ZYNGA INC.,
                                  16                     Defendant,
                                  17     JOSEPH MARTINEZ IV AND DANIEL PETRO,
                                  18                     Plaintiffs,
                                  19     vs.
                                  20     ZYNGA INC.,
                                  21                     Defendant.
                                  22           Currently pending in each of the captioned cases is defendant Zynga Inc.’s motion to
                                  23   compel arbitration or, in the alternative, compel discovery. Plaintiffs brought these three putative
                                  24   class actions in connection with the September 2019 breach of Zynga’s database of player account
                                  25   information, alleging that Zynga violated numerous state statutory and common laws.1 Zynga
                                  26
                                               1
                                  27            I.C. and Gitre bring claims of negligence, negligent misrepresentation, negligence per se,
                                       unjust enrichment, violation of state data breach statutes (of California, Illinois, New Jersey, North
                                  28   Carolina, and all other applicable states), intrusion upon seclusion, and declaratory judgment.
                                       Johnson and Taylor bring claims of negligence, negligence per se, unjust enrichment, declaratory
                                          Case 4:20-cv-01539-YGR Document 60 Filed 01/06/21 Page 2 of 3




                                   1   asserts that pursuant to the mandatory arbitration provision in the applicable Terms of Service

                                   2   (“TOS”), plaintiffs are required to arbitrate their claims in these actions against Zynga on an

                                   3   individual basis. In the alternative, to the extent that plaintiffs contest that they accepted the TOS,

                                   4   Zynga seeks discovery of the email addresses, user IDs, or Facebook IDs associated with

                                   5   plaintiffs’ Zynga accounts. Plaintiffs oppose any discovery, arguing that such information is

                                   6   neither relevant nor necessary to determine whether plaintiffs agreed to arbitration.

                                   7          In general, under the Federal Rules of Civil Procedure, any matter relevant to a claim or a

                                   8   defense is discoverable. Fed. R. Civ. P. 26(b)(1). The broad scope of discovery under Rule

                                   9   26(b)(1) encompasses any matter that bears upon, or that reasonably could lead to other matters

                                  10   that could bear on, any issue that is or may be in the case. Oppenheimer Fund, Inc. v. Sanders,

                                  11   437 U.S. 340, 351 (1978). Despite the broad scope of discovery normally allowed in civil actions

                                  12   under the Federal Rules, the Federal Arbitration Act (“FAA”) limits the scope of discovery
Northern District of California
 United States District Court




                                  13   permitted in connection with a motion to compel arbitration. The FAA provides for discovery in

                                  14   connection with a motion to compel arbitration only if “the making of the arbitration agreement or

                                  15   the failure, neglect, or refusal to perform the same be in issue.” Simula, Inc. v. Autoliv, Inc., 175

                                  16   F.3d 716 (9th Cir.1999) (citing 9 U.S.C. § 4).

                                  17          In support of its motions to compel arbitration, Zynga submitted declarations from its

                                  18   employee Jessup Ferris explaining what screens and/or notifications regarding the TOS it believes

                                  19   plaintiffs encountered, based not on accounts verified to belong to plaintiffs but on the minimal

                                  20   information provided by plaintiffs. Specifically, plaintiffs only provided in their complaints their

                                  21   names (with the exception of alleged minor I.C.) and places of residence and, in the case of

                                  22   plaintiffs Carol Johnson and Lisa Thomas, provided Zynga’s counsel with certain email addresses.

                                  23   Thus, Zynga necessarily engaged in some guesswork to obtain records possibly matching

                                  24

                                  25
                                       judgment, breach of confidence, breach of contract, breach of implied contract, violation of
                                  26   California Unfair Competition Law, violation of Missouri Merchandising Practices Act, and
                                       violation of Wisconsin Deceptive Trade Practices Act. Martinez and Petro bring claims for
                                  27   negligence, negligence per se, breach of contract, breach of implied contract, unjust enrichment,
                                       breach of confidence, violation of California Unfair Competition Law, violation of California
                                  28   False Advertising Law, violation of the California Consumers Legal Remedies Act, and violation
                                       of state consumer protection acts (of 48 states and the District of Columbia).
                                                                                         2
                                          Case 4:20-cv-01539-YGR Document 60 Filed 01/06/21 Page 3 of 3




                                   1   plaintiffs. However, without all the email addresses, user IDs, or Facebook IDs associated with

                                   2   plaintiffs’ Zynga accounts, Zynga cannot confirm that its evidence correctly reflects plaintiffs’

                                   3   activity.

                                   4           Zynga’s motions to compel arbitration hinge on its assertion that plaintiffs agreed to the

                                   5   applicable TOS. The Court has been provided with insufficient evidence to assess to which, if

                                   6   any, TOS plaintiffs assented. Because the verified context of plaintiffs’ interactions with the

                                   7   various TOS’s in dispute is essential to the Court’s evaluation of the formation of an agreement,

                                   8   Zynga is entitled to some discovery on this threshold topic.

                                   9           Based on the foregoing, the Court DENIES Zynga’s motions to compel arbitration without

                                  10   prejudice at this time and GRANTS its motions to compel discovery. Accordingly, plaintiffs are

                                  11   hereby ORDERED to provide Zynga’s counsel with the requested information for identification of

                                  12   plaintiffs’ Zynga accounts within fourteen (14) days of the date of this Order.
Northern District of California
 United States District Court




                                  13           The parties may submit, if necessary, a stipulation regarding a revised briefing schedule

                                  14   and hearing on Zynga’s motion to compel arbitration should it choose to re-file.

                                  15           IT IS SO ORDERED.

                                  16           This Order terminates Docket Number 36 in Case No. 20-cv-1539; Docket Number 28 in

                                  17   Case No. 20-cv-2024; and Docket Number 21 in Case No. 20-cv-2612.

                                  18

                                  19   Dated: January 6, 2021
                                                                                                  YVONNE GONZALEZ ROGERS
                                  20                                                         UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
